Citation Nr: 0812567	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  96-46 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2. Entitlement to service connection for chronic fatigue 
syndrome.

3. Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A hearing was held at the RO in May 1996.  A transcript of 
this hearing has been associated with the claims folder.

Thereafter, in August 2000, the Board issued a decision that 
denied service connection for an acquired psychiatric 
disorder and chronic fatigue syndrome.  At that time, the 
Board remanded the issued of entitlement to an increased 
rating for his service-connected back disability to the RO.  
The veteran appealed the denial of service connection to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court vacated the decisions denying service connection 
for chronic acquired psychiatric disorder and chronic fatigue 
syndrome in October 2001.

Thereafter, the Board issued another decision in May 2002 
denying service connection for an acquired psychiatric 
disorder and chronic fatigue syndrome.  The veteran appealed 
to the Court.  In January 2003, the Court granted a Joint 
Motion to Remand and to Stay Proceeding filed by the parties.  
At that time, the case was remanded to the Board for further 
consideration.

Following an August 2003 remand to the RO, the Board issued a 
decision in January 2005 denying service connection for a 
chronic acquired psychiatric disorder and chronic fatigue 
syndrome.  The issue of an increased rating for low back 
strain was remanded to the RO for further evidentiary 
development.  The veteran appealed the denials of service 
connection to the Court.  In May 2006, the Court granted a 
Joint Motion to Vacate and Remand the January 28, 2005, Board 
of Veterans' Appeals Decision (Joint Motion) and the case was 
remanded to the Board for further action.

The Board then remanded the veteran's service-connected 
claims to the RO in March 2007.  They are properly before the 
Board at this time.


FINDINGS OF FACT

1.  A chronic acquired psychiatric disability was not 
manifest in service and is unrelated to any incident of 
service.

2.  The veteran does not have chronic fatigue syndrome.

3.  Low back strain is manifested by forward flexion limited 
to 60 degrees. 


CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Chronic fatigue syndrome was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

3.  Low back strain is 20 percent disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002) (in effect prior to September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received prior 
to the enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, at 120.

A letter dated in May 2007 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claims.  The veteran was told what the 
evidence needed to show to substantiate his service 
connection claims.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in May 2007.

The May 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  In the 
September 2004 supplemental statement of the case, the 
veteran was informed, through the analysis of his disability 
rating, of the rating criteria applicable to his spine 
disability.  Thereafter, his claim was readjudicated in 
January 2008.  Thus, the veteran had actual knowledge of the 
rating criteria applicable to his claim and was afforded 
subsequent process.  Therefore, the veteran has been provided 
with all necessary notice regarding his claim for an 
increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in January 2008, which was prior 
to the transfer and recertification of the case to the Board.  
The Board finds that the content of the notice provided to 
the veteran fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Pursuant to 
the March 2007 remand, the RO asked the veteran to provide 
releases for Dr. Larson and Dr. Wikstrom.  The veteran did 
not respond to this request.  Therefore, the Board is 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
Neither the veteran nor his attorney has contended that any 
evidence relative to the issues decided herein is absent from 
the record.  The veteran has been afforded examinations on 
the service connection issues decided herein.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


I.  Service Connection Claims

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

A showing of incurrence may be established by affirmatively 
showing inception during service, and each disability must be 
considered on the basis of the places, types, and 
circumstances of service as shown by service records.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2007).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Psychiatric Disorder

The veteran's service medical records show that he was seen 
for psychiatric evaluation.  He was referred to psychiatry 
from the dispensary clinic in September 1984 with a 
provisional diagnosis of depressive neurosis verses anxiety.  
He received a psychiatric evaluation in October 1984.

The October 1984 psychiatric evaluation report indicates that 
the veteran complained of depression; stress of two years' 
duration associated with the dissolution of his fourth 
marriage; insomnia; reduced motivation; a lack of interest; 
bitterness toward people; marked dissatisfaction with his 
current command; and a weight problem.  On examination, the 
veteran was observed to be angry and severely dissatisfied.  
He exhibited a moderately depressed mood.  Impressions of 
situational reaction with anger and with depression, 
moderate; and personality trait disturbance with compulsive 
features were advanced.

An October 1984 psychiatric treatment entry notes that 
treating personnel advanced an impression of situational 
stress with depressed mood.  A November 1984 psychiatric 
treatment record indicates that the veteran reported a 
complete resolution of his symptomatology while "TAD [with] 
reoccurrence upon return."  He stated that he wanted no 
further psychiatric treatment or evaluation as only a 
transfer would resolve his complaints.  On examination, the 
veteran exhibited no evidence of major depression.

On service separation examination in February 1985, the 
veteran reported a history of depression or excessive worry.  
On psychiatric evaluation, the veteran was normal.

At a March 1987 VA examination for compensation purposes, the 
veteran complained of a progressive lack of energy and weight 
gain of ten years' duration.  He stated that he was unable to 
complete a day of work due to his physical symptoms and the 
emotional consequences thereof.  The VA examiner recommended 
evaluation of his "present disability and/or depression."

A September 1987 service hospital discharge summary indicates 
that the veteran, at his own request, was given a referral 
for psychological evaluation regarding adjustment to retired 
life.

On VA examination in June 1989, the veteran complained of 
chronic fatigue and indicated that he had been treated for it 
by Dr. Thommi since May 1989.

Clinical documentation from Kent Braeutigam, M.D., dated 
between 1989 and 1990, notes that the veteran complained of 
depression.  A February 1989 treatment record states that an 
impression of depression was advanced.  The veteran's 
prescription for Prozac was refilled.  A November 1989 
physical evaluation conveys that the veteran complained of 
chronic fatigue and depression.  Impressions of fatigue and 
depression were advanced.  A February 1990 treatment entry 
notes that the veteran complained of fatigue, lack of drive, 
and no motivation.  Impressions of chronic fatigue and "? 
depression" were advanced.

In May 1990, Earl H. Eye, M.D. noted possible CFS.  The 
veteran reported a history of being tired for seven plus or 
minus years.  The impression was possible CFS.  An October 
1990 treatment entry from Dr. Eye notes chronic fatigue 
syndrome.  It reports that the veteran felt depressed, drug 
out, and tired.  He was noted to be taking antidepressants.  
A January 1991 treatment record from Dr. Braeutigam states 
that an impression of depression was advanced.  The veteran 
was started on Pamelor.

A January 1991 psychological evaluation from Laura Fairfax, 
Ph.D., conveys that the veteran exhibited findings consistent 
with minimal to mild depression which was responding to 
medical treatment.  A January 1991 psychiatric evaluation 
from Thomas R. Wikstrom, M.D., indicates that the veteran's 
complaints fit and characterize the diagnosis of major 
depression.  He diagnosed the veteran with major depression 
without psychotic features, rule out dysthymia, and rule out 
malingering.  A February 1991 written statement from Dr. 
Wikstrom conveys:

[The veteran] continues to be under my care 
psychiatrically for treatment of depression.  
Alternatively, this may be chronic fatigue syndrome 
although his symptoms very much either are the 
symptoms of a major depression or the mimic of 
chronic fatigue syndrome.

In a June 1991 written statement, the veteran asserted that 
while he had been seen during active service for major 
depression, he had just recently been diagnosed with that 
disorder.

In January 1992, Dr. Harrington entered an assessment that 
there were subjective complaints of chronic fatigue without 
physical findings or laboratory findings to point to a 
particular illness as causative.  The examiner could not rule 
out CFS, but the veteran did not meet the criteria.  It was 
believed that the fatigue was probably secondary to emotional 
disturbance.  It was noted in another document that Dr. 
Harrington was from the department of Internal Medicine.

At a March 1994 VA examination for compensation purposes, the 
veteran reported that he had received prolonged treatment 
with anti-depressants secondary to a suspicion of depression.  
On mental status examination, the veteran exhibited a mildly 
depressed mood; an irritated and angry affect congruent to 
his mood; and a preoccupation with a sense of being 
physically ill and poorly treated by both the Navy and the 
VA.  The veteran was diagnosed with "neurasthenia (currently 
grouped under atypical dysthymic disorder)."

At the May 1996 hearing on appeal, the veteran testified that 
he had feelings of stress, depression, and hostility in 
service, and that he still felt them on service discharge.  
He testified that he had been diagnosed with depression 
during active service and major depression following service 
separation in 1989 or 1990.

At a May 1998 VA examination for compensation purposes, the 
veteran complained of depression associated with crying 
spells, and of suicidal thoughts, excessive weakness, 
diminished sexual desire, insomnia, fitful sleeping, and 
anxiety attacks.  He reported a long history of low energy, 
intermittent irritability, impaired concentration, a negative 
mood, and chronic thoughts of not wanting to live without an 
associated desire to harm himself.  He stated that he drank 
between one and three alcoholic beverages per day.  He 
clarified that his complaints were initially manifested 
following his mother's death in 1975.  The VA chronic fatigue 
syndrome examiner diagnosed the veteran with obvious severe 
depression.  The VA psychiatric examiner diagnosed the 
veteran with substance-induced mood disorder, depressed.

The November 1999 VHA opinion notes that the veteran's claims 
files had been reviewed.  The VA physician commented:

10.  In summary, it appears that the patient 
suffered a transient stress reaction while in the 
military, based largely on the stress he 
experienced in the administration of the ship to 
which he was assigned.  The clinician excluded the 
diagnosis of major depression on both clinical 
grounds as well as on a negative dexamethasone 
suppression test.  The appellant himself is 
recorded as requesting an end to psychiatric 
intervention (item #3).  In contemporary 
psychiatric nosology, this "situational reaction 
with anger and with depression, moderate" would 
most likely be classified as an adjustment disorder 
(a separate diagnostic category from mood 
disorders).  His later psychiatric symptoms (from 
about 1989 onward) were variously classified as 
major depression, dysthymic disorder, neurasthenia, 
or substance-induced mood disorder, depressed.

11.  Consequently, it is my opinion in answer to 
(1) What is the etiology of the veteran's current 
psychiatric manifestations?, that the patient 
currently suffers from a chronic mood disorder, the 
origins of which emerge around 1989.  Because of 
the apparent resistance to antidepressant therapy 
and the presentation of full affect at more than 
one examination, it is my opinion that his current 
symptoms are more easily explained on the basis of 
Dysthymic Disorder.

12.  The second question concerns (2) What is the 
relationship, if any, between the veteran's in-
service psychiatric complaints including depression 
and his current disability?  There does not appear 
to be a straightforward link between his 
situational stress, or adjustment disorder, from 
1984 and his subsequent development of a chronic 
mood disturbance.  The appellant's current 
disability appears to arise from a combination of 
this dysthymic disorder and a significant 
personality trait or disorder [refer to Dr. Jacobs' 
opinion in item #3 and Dr. Fairfax's description of 
"impaired interpersonal functioning" in item #5].  
It may also be the case that the appellant's use of 
alcohol aggravates this condition [refer to Dr. 
Eye's comment in item #5 and Dr. Holbert's 
diagnosis in item #9].

In July 2007, the veteran underwent VA examination.  He 
stated he was depressed on a daily basis.  He could not 
recall a day free of depression.  He then stated that the 
symptoms were the same as for chronic fatigue syndrome.  The 
veteran denied anhedonia.  Following examination, the 
diagnosis was depressive disorder, not otherwise specified.

In a December 2007 addendum, a VA clinician indicated that 
the veteran sought psychiatry consult while in service in 
October 1984.  He veteran reported experiencing stress for 
the past two years.  He also expressed marked dissatisfaction 
with his present command.  He was diagnosed with situational 
reaction with anger and depression, moderate.  He was also 
diagnosed with personality trait disturbance with compulsive 
features.  A subsequent October 1984 psychiatry note 
indicated the veteran was reevaluated and diagnosed with 
situational stress with depressed mood.  A November 1984 note 
indicated the veteran had no evidence of major depression at 
that time.  The examiner opined that the current diagnosis of 
depressive disorder, not otherwise specified, is less likely 
than not related to the veteran's mental health treatment 
during active duty.  Specifically, the veteran was treated 
during service for depression, anger, and stress related to 
marital problems and dissatisfaction with his job in service.  
He discontinued treatment at his own request in November 
1984.  He was discharged in December 1985, and the veteran 
indicated he did not receive further mental health treatment 
until approximately 1987.  The veteran reports current 
depression but does not know what to attribute it to.  In 
service, his depression was attributable to his job 
dissatisfaction and his marriage.  Therefore, the veteran's 
depression in service is not related to his current 
depression.

The Board has reviewed the evidence of record including the 
veteran's testimony and statements on appeal.  The evidence 
indicates that the veteran was treated for a transient stress 
reaction during active service in 1984.  Subsequent service 
department treatment records make no reference to a 
psychiatric disorder.  The report of the veteran's February 
1985 physical examination for service separation relates that 
while the veteran reported a history of depression or 
excessive worry, the veteran was examined psychiatrically, 
and no psychiatric abnormalities were identified.  Rather, 
the findings were normal.

The veteran's service medical records, including the service 
discharge examination, show that there was no chronic 
acquired psychiatric disorder in service.  He was 
psychiatrically evaluated in October 1984 without a chronic 
acquired psychiatric disorder being found, and his 
psychiatric evaluation was normal on service separation 
examination in February 1985.  The in-service psychiatric 
evaluation report in October 1984 and the February 1985 
service separation psychiatric evaluation are probative 
evidence of the lack of a chronic acquired psychiatric 
disorder in service.

The first objective documentation of the onset of a chronic 
acquired psychiatric disorder was in February 1989, more than 
3 years after service separation.  While the veteran asserts 
on appeal that he initially manifested a depressive disorder 
in either 1975 or 1984 during active service, the service 
medical records belie such contentions.  A November 1984 
service medical record specifically indicates that the 
veteran had no evidence of major depression.  Furthermore, 
the report of his February 1985 service discharge examination 
reflects that the veteran exhibited normal psychiatric 
findings.  Moreover, no professional has attributed his post-
service psychiatric diagnoses to service.

When VA obtained a VHA opinion on the claim in November 1999, 
the VHA physician indicated that there did not appear to be a 
straightforward link between the veteran's in-service 
situational stress or adjustment disorder and his subsequent 
development of a chronic mood disturbance.  The VHA physician 
felt, after reviewing the evidence, that the onset of the 
veteran's current mood disorder was in approximately 1989.  
Thus, the VHA physician's opinion refutes the veteran's 
assertion of a service onset of the chronic acquired 
psychiatric disability.  The VHA physician's opinion about 
there being no apparent straightforward link is not evidence 
of service incurrence.  The use of the term "does not" has 
only one connotation, and as such, is negative evidence.  The 
VHA physician's opinion that the veteran's current chronic 
acquired psychiatric disability did not emerge until around 
1989 is further clarification that there was a remote post-
service onset.

To further clarify the veteran's diagnosis and in compliance 
with the May 2006 Joint Motion, the veteran was afforded an 
additional examination in July 2007.  The examiner was then 
provided the veteran's claims file for thorough review in 
December 2007.  Following such review, the examiner concluded 
that the veteran's currently diagnosed depressive disorder 
was not related to his treatment in service.  He further 
clarified that the veteran's depression in service is not 
related to the current depression.  Given the extensive 
review of the claims file, the thorough examination of the 
veteran, and the rationale provided for the opinion, the 
Board finds this to be highly probative evidence.  Thus, the 
competent medical evidence as to whether the veteran's 
chronic acquired psychiatric disorder is related to service 
preponderates against the claim.

The veteran's lay statements and testimony that there is a 
relationship between current chronic acquired psychiatric 
disability and service are not competent.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

There is no indication that the veteran is a medical 
professional.  To the extent that the lay statements attempt 
to question a medical diagnosis or other clinical 
determinations as to the origins or existence of the claimed 
disorder, they may not be considered competent evidence.  
Moreover, statements by the veteran about what psychiatric 
disease entity he had in service are not competent.  Id.

The record contains no competent evidence establishing that a 
chronic acquired psychiatric disorder originated during 
active service or that there is a nexus between the remote 
post-service diagnosis and active service.  Furthermore, 
competent evidence indicates that the veteran's chronic 
acquired psychiatric disorder emerged around 1989, more than 
three years after service.  Additional competent evidence 
shows the currently diagnosed depressive disorder is not 
related to in-service manifestations.

The veteran's representative noted in June 2001 that the 
November 1999 VHA opinion opined that there did not appear to 
be a straightforward link between problems in 1984 and the 
veteran's subsequent chronic mood disturbance.  The Board 
notes that the opinion does not indicate that there is any 
link, straightforward or otherwise.  The use of the term 
"not" has only one meaning, and the examiner's opinion 
constitutes negative evidence.  Nevertheless, the veteran was 
afforded an additional examination in July 2007, which 
resulted in a corroborating opinion.  We are satisfied, given 
all of the evidence, that there is no relationship to 
service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved in the veteran's favor.  
Therefore, the veteran's claim must be denied.


Chronic Fatigue Syndrome

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance.  38 C.F.R. § 4.88a (2007).

The veteran's service medical records, including the service 
discharge examination report, do not report chronic fatigue 
syndrome.  Pharyngitis was reported in March 1974 with a 
temperature of 98.2.  Body aches, a red throat and a 
temperature of 99.8 were reported in August 1974.  A red, 
non-exudative throat was reported in October 1974.  The 
impression was upper respiratory infection.  He complained of 
a common cold in December 1975 and he was afebrile.

The veteran complained of slight nausea and a general feeling 
of being sick in April 1976.  His temperature was 98.4 and 
his throat was clear.  He claimed to have had the flu for the 
past 1-2 months.  Rest was prescribed.  He complained of a 
sore throat and had no elevated temperature on service 
evaluation in June 1976.  He had no elevated temperature and 
a mild headache in September 1976.  Four days later he 
complained of the common cold and severe headaches.  His 
temperature was 97.4 and his throat was clear.  He had 
axillary lymph node swelling due to small bites in November 
1977.

On service discharge examination in February 1985, the 
veteran's head, neck, mouth, throat, upper and lower 
extremities, musculoskeletal system, lymphatics, psychiatric, 
and neurological status were normal.  His temperature was 
100.8.

Fatigue and chronic fatigue syndrome were not reported on VA 
examinations in March 1987.

In October 1987, physical examination by Dr. Burt revealed no 
palpable nodes.

On VA examination in June 1989, the veteran complained of 
chronic fatigue.  He reported that he was being treated for 
chronic fatigue by Dr. Thommi from May 1989, and he 
complained of chronic fatigue.

Clinical documentation from Dr. Braeutigam dating between 
1989 and 1990 indicates that the veteran was seen for chronic 
fatigue.  The November 1989 physical evaluation reports that 
the veteran complained of chronic fatigue of approximately 
ten years' duration and chronic depression.  He related that 
he had seen multiple doctors for his complaints and received 
no diagnosis.  Impressions of fatigue and depression were 
advanced.  Treatment entries dated in February and March 1990 
state that the veteran complained of chronic fatigue and 
feeling drug out.  The veteran was reported to have elevated 
Epstein-Barr virus and cytomegalovirus titers.  An impression 
of chronic fatigue syndrome with a depressive overtone was 
advanced.  An April 1990 treatment entry states that an 
impression of chronic fatigue was advanced.  The veteran was 
given Prozac.  A July 1990 treatment entry reports that the 
veteran's temperature was 98.8 and the impression was 
cytomegalovirus/chronic fatigue.

The May 1990 physical evaluation from Dr. Eye reports that 
the veteran complained of being tired and fatigued since 
approximately 1982, 1983, or 1984.  He reported that he had 
experienced chills, fever, night sweats, and a prior tick 
bite.  He was seen by a military physician for his complaints 
on several occasions during active service.  The veteran 
stated that he had a positive serology for both Epstein-Barr 
virus and cytomegalovirus and was diagnosed with possible 
chronic fatigue syndrome by Dr. Braeutigam. Dr. Eye observed 
that the veteran had a mild sleep disorder and had not 
experienced any weight loss in association with his 
complaints.  The doctor advanced impressions of possible 
chronic fatigue syndrome and rule out Lyme's disease.  A May 
1990 letter from Dr. Eye to Dr. Braeutigam conveys that while 
the veteran had symptoms consistent with prolonged chronic 
fatigue, there was no definite diagnostic formulation 
available from the information at hand.  A June 1990 
treatment entry states that the veteran had positive titers 
for type II herpes virus and cytomegalovirus and a negative 
Lyme serology.  The veteran was noted to have "supposed 
chronic fatigue syndrome."  An October 1990 treatment entry 
relates that the veteran felt tired and drug out.  Chronic 
fatigue syndrome was reported.

The February 1991 written statement from Dr. Wikstrom 
conveys:

[The veteran] continues to be under my care 
psychiatrically for treatment of depression.  
Alternatively, this may be chronic fatigue syndrome 
although his symptoms very much either are the 
symptoms of a major depression or the mimic of 
chronic fatigue syndrome.

On private evaluation in June 1991, the veteran's temperature 
was 98.  He had itchy pruritic wheals.  His posterior 
occipital area had multiple solid painless nodules.  The 
impressions were idiopathic urticaria, and occipital 
lymphadenopathy.

In a June 1991 written statement, the veteran stated that he 
had been sent to the sick bay on many occasions during active 
service for chronic fatigue syndrome, but that it had never 
been properly diagnosed until just recently.  An October 1991 
Social Security Administration evaluation from Dr. Braeutigam 
conveys that the veteran was diagnosed with chronic fatigue 
syndrome.  The doctor clarified that no tests are able to 
diagnose the condition positively, and that the veteran does 
have elevated cytomegalovirus titer.

A January 1992 physical evaluation from Paul T. Harrington, 
M.D., a professor of internal medicine and infectious 
diseases and the Chief of the division of general internal 
medicine at a university, conveys that he had examined the 
veteran.  On physical examination, the veteran did not look 
ill, and he was alert.  His temperature was 97.9, his 
oropharynx was normal, his extremities had no joint 
abnormalities, and he had no enlarged lymph nodes or 
neurological deficits.  After examination and consideration 
of neuropsychological evaluation data, the doctor stated:

My assessment is (1) subjective complaints of 
chronic fatigue without any physical findings or 
laboratory abnormalities to point to a particular 
illness as causative.  I cannot rule out chronic 
fatigue syndrome but this patient does not fulfill 
the criteria established by the Centers for Disease 
Control to make this diagnosis.  Based on his own 
statements concerning his fatigue, I believe that 
this is probably secondary to an emotional 
disturbance.

Dr. Harrington also indicated that the veteran had had a 
significant major depression by history, which apparently was 
not well controlled with medication.

A January 1992 Social Security Administration administrative 
law judge opinion states that the veteran believed that he 
had chronic fatigue syndrome caused by a viral infection. Dr. 
Braeutigam was reported to have initially treated the veteran 
for chronic fatigue syndrome and elevated [cytomegalovirus] 
in February 1990.

In a September 1993 written statement, the veteran asserted 
that he had been diagnosed with chronic fatigue syndrome by 
Drs. Braeutigam and Eye.  At the March 1994 VA examination 
for compensation purposes, the veteran complained of easy 
fatigue; impaired concentration; a lack of energy, 
motivation, and initiative; muscle aches; and some 
generalized weakness.  He clarified that he had been 
diagnosed with or was otherwise considered to have a fatigue 
syndrome.  The veteran was diagnosed with a history of 
chronic fatigue syndrome.

At the hearing on appeal in May 1996, the veteran testified 
that he had experienced chronic tiredness, aggravation, and 
hostility towards the Navy and other individuals during 
active service.  He acknowledged that he was not diagnosed 
with chronic fatigue syndrome until 1989 or 1990.  He 
believed that he initially manifested chronic fatigue 
syndrome in 1975 during active service and was not diagnosed 
with the disorder during active service solely due to errors 
on the part of his treating naval medical personnel.

During the May 1998 VA chronic fatigue syndrome examination 
for compensation purposes, the veteran reported a history of 
fatigue since 1975 and a subsequent diagnosis of chronic 
fatigue syndrome.  He denied having a prolonged history of 
intermittent fever; a chronic skin rash; and ever staying in 
bed for an entire day except to go to the bathroom.  The 
veteran's claims folder was reviewed and it was noted that he 
had been given a diagnosis of chronic fatigue syndrome but 
that the records revealed multiple evaluations for 
cytomegalovirus, hepatitis B and C and Epstein-Barr viruses, 
all of which had been negative.  The veteran also denied 
having a prolonged history of intermittent fever and a 
chronic skin rash.  The examiner stated that it was 
interesting to note that in the same time period when the 
veteran was starting to have fatigue, he started complaining 
of severe depression, and that he continued to have 
depression.  Clinically, he was quite agitated, his 
temperature was 98 degrees, and his nose, mouth, and throat 
were remarkable only for tooth problems.  He had no 
significant lymphadenopathy.  He was examined from his head 
to his lower extremities without there being any reported 
indications of muscle aches or weakness.  The VA physician 
opined:

This patient has had a history of chronic fatigue 
syndrome, but in my opinion, this cannot really be 
sustained by the subjective and objective findings.  
In my opinion, his fatigue is associated with his 
obvious severe depression which apparently has 
never been adequately controlled.

During a May 1998 VA orthopedic examination, physical 
examination revealed no localized tenderness, and the 
veteran's lower extremities exhibited no evidence of muscle 
atrophy or weakness.

The November 1999 VHA opinion conveys:

13.  Finally, the question is raised (3) Is the 
veteran's chronic fatigue a manifestation of his 
current disability?  In addressing the issue of 
chronic fatigue, I wish to be clear that I am not 
thinking about the syndrome known as chronic 
fatigue syndrome (CFS).  In my opinion, CFS would 
be better addressed by an internist who is current 
with the latest Center for Disease Control 
diagnostic criteria for that disorder.  As an 
isolated symptom, fatigue is among [the] criteria 
considered for Dysthymic Disorder (American 
Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association, 
1994, page 349, under "Diagnostic criteria for 
300.4 Dysthymic Disorder" [point B.3].  Because of 
the chronic nature of Dysthymic Disorder, it would 
be logical to conclude that fatigue and low energy 
could easily be a feature of equally lengthy 
duration.  I am uncertain as to what significance 
this would have in establishing or excluding the 
diagnosis of chronic fatigue syndrome.  However, I 
would argue that a diagnosis of Dysthymic Disorder 
could, by itself, account for unrelenting fatigue 
of longstanding.  In conclusion, it would be my 
opinion that the appellant's current fatigue is 
accounted for on the basis of his Dysthymic 
Disorder.

In October 2007, the veteran underwent VA examination.  His 
claims file was reviewed extensively.  In regard to the 
criteria necessary to establish chronic fatigue syndrome, a 
review of the record did not establish acute onset of the 
condition, low grade fever, or diagnosis of nonexudative 
pharyngitis, did not describe or document palpable or tender 
cervical or axillary lymph nodes, and did not document 
generalized muscle aches or weakness, fatigue lasting 24 
hours or longer after exercise, a history of headaches, or 
migratory joint pains.  The evidence did document 
neuropsychiatric symptoms and did equivocally document sleep 
disturbance.  Therefore, the veteran met only two of the 
necessary six criteria needed to establish a diagnosis of 
chronic fatigue syndrome.

The veteran complained that he was constantly fatigued.  It 
was the examiner's impression that the veteran did not have 
any myalgia, arthralgia, or fatigue after any sort of 
exercise.  Following examination, the diagnosis was present 
chronic depression responsible in part for present fatigue, 
present deconditioning due to obesity and chronic obstructive 
pulmonary disease partially responsible for present fatigue, 
and acute CMV infection in 1990 causing fatigue.  The 
clinician opined that there is not objective evidence for the 
veteran having chronic fatigue syndrome presently or having 
had chronic fatigue syndrome while in service or the years 
immediately following.  Acute fatigue around the time of 
being seen by other physicians can be accounted for by acute 
cytomegalovirus infection as the most probable cause.  
Fatigue is presently caused by chronic depression and 
deconditioning.

The veteran asserts on appeal that he initially manifested 
chronic fatigue syndrome during active service.  He 
acknowledges that he was not diagnosed with that disorder 
until 1989.  The silence of the service medical records for 
chronic fatigue syndrome is one indication that the veteran 
does not have it and constitutes negative evidence.  Trained 
health care providers examined and treated him in service and 
did not find it.

Furthermore, the first clinical documentation of the onset of 
the claimed disorder (assuming he has it) is Dr. Braeutigam's 
March 1990 diagnosis of chronic fatigue syndrome with 
depressive overtone, more than four years after service 
separation.  Thereafter, the February 1991 written statement 
from Dr. Wikstrom notes that the veteran exhibited the 
symptoms of a major depression or the mimic of chronic 
fatigue syndrome.  By definition, a mimic of a disorder is 
not the disorder itself.  Therefore, the report does not 
establish a valid diagnosis of chronic fatigue syndrome.  The 
January 1992 report from Dr. Harrington shows that he is an 
assistant professor of medicine and infectious diseases and 
the chief of the division of general internal medicine at a 
university.  He thoroughly examined the veteran for chronic 
fatigue syndrome and considered neuropsychological data and 
concluded that the veteran did not meet diagnostic criteria 
for chronic fatigue syndrome.  He felt that the veteran's 
fatigue was related to a probable emotional disturbance, and 
he noted that the veteran had a history of major depression.  
For these reasons, we find that his opinion has significant 
probative weight in showing that the veteran does not have 
chronic fatigue syndrome.

The report of the May 1998 VA examination for compensation 
purposes attributes the veteran's fatigue to his severe 
depression.  The November 1999 VHA opinion attributes the 
veteran's longstanding complaints of fatigue and low energy 
to his nonservice-connected dysthymic disorder.  Although 
this examiner does not exclude chronic fatigue syndrome, he 
does reach the conclusion that the veteran's fatigue was 
accounted for by his dysthymic disorder.

Finally, the October 2007 examination report showed the 
veteran's claims file was thoroughly reviewed and the veteran 
examined.  Thereafter, the examiner concluded the veteran did 
not have chronic fatigue syndrome and provided a separate 
rationale for his symptoms of fatigue.

In essence, the preponderance of the evidence shows that the 
veteran does not have chronic fatigue syndrome, but that 
instead, he has fatigue as a manifestation of a psychiatric 
disorder.  That evidence includes the opinion of the VA 
physician who reviewed the veteran's claims folder and 
interviewed and examined the veteran for chronic fatigue 
syndrome in May 1998.  That VA physician's opinion indicated 
that the diagnosis of chronic fatigue syndrome could not be 
sustained in light of the subjective and objective findings.  
That physician found the veteran to be agitated rather than 
fatigued.  He found no pharyngitis.  He found no significant 
adenopathy, and he found the veteran's temperature to be 98 
degrees.

The report of Dr. Harrington, an assistant professor of 
internal medicine who thoroughly examined the veteran in 
January 1992, considered diagnostic criteria, and opined that 
the veteran's fatigue was probably due to an emotional 
disturbance, is very persuasive also.  The fact that the word 
"supposed" was interjected before "chronic fatigue 
syndrome" in the June 1990 treatment note is also 
persuasive.

The Board observes that the provisions of 38 C.F.R.§ 
4.88a(a)(2) (2007) direct that a diagnosis of chronic fatigue 
syndrome for VA purposes requires the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
that certain symptoms be present.

Dr. Harrington in January 1992 examined the veteran and after 
doing so and considering neuropsychological data felt that 
the veteran's fatigue was due to an emotional disturbance.  
The VA chronic fatigue examiner in May 1998 felt that the 
veteran's fatigue was on the basis of an obvious severe 
depression, and his opinion was rendered in light of 
pertinent history, medical records, and physical findings.  
Finally, the opinion of the October 2007 VA examiner is most 
probative due to the extensive review of the claims file and 
examination of the veteran.  In light of 38 C.F.R. § 4.88, 
this evidence has very much probative value.

The veteran's alleged chronic fatigue syndrome symptomatology 
has been variously attributed by VA and private physicians to 
depression, major depression, a probable emotional 
disturbance, and a dysthymic disorder.

In conclusion, the most probative evidence shows that the 
veteran does not have chronic fatigue syndrome.  The service 
medical records do not show it, and no competent professional 
or competent evidence has attributed the claimed disorder to 
any incident of service origin.  The Board is aware that 
chronic fatigue syndrome has been diagnosed by some medical 
professionals.  However, the Board is under an obligation to 
weigh and balance the record.  Those who have diagnosed 
chronic fatigue syndrome have provided less reasoning.  The 
Board has considered all the evidence and finds that the 
opinions establishing that the veteran does not have chronic 
fatigue syndrome are better reasoned and more convincing.

The veteran's lay assertions and testimony as to the 
existence, date of onset, and cause of his claimed chronic 
fatigue syndrome do not constitute competent evidence to that 
effect.  Grottveit.  Moreover, the lay attempts to question a 
medical diagnosis or other clinical determinations as to the 
origins of the claimed disorder are not competent.  Id.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


II.  The Spine

The veteran is currently rated 10 percent disabled for his 
low back strain.  The 10 percent rating contemplates the 
presence of periarticular pathology productive of pain with 
motion of the lumbar spine.  In order to warrant an increased 
rating, there must be evidence of the functional equivalent 
of limitation of flexion to 60 degrees or less or moderate 
limitation of motion of the lumbar spine.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The regulations for evaluation of certain disabilities of the 
spine were revised, effective on September 23, 2002.  67 Fed. 
Reg. 54345 (August 22, 2002).  Additional revisions were made 
to the evaluation criteria for disabilities of the spine, as 
well as re-numbering-effective on September 26, 2003.  Here 
either the old or new rating criteria may apply, although 
liberalizing rating criteria are only applicable since their 
effective date.  38 U.S.C.A. § 5110; VAOPGCPREC 3-2000.

The Board notes here that, while the veteran has been 
diagnosed with degenerative disc disease, the July 2004 and 
October 2007 VA examiners determined that the disc disease 
was not due to service or his service-connected low back 
strain.  This is the only competent evidence of record 
regarding whether the veteran's disc disease is due to his 
active duty or due to his low back strain.  Therefore, the 
veteran's disability will not be evaluated under the 
diagnostic codes related to intervertebral disc syndrome.  
Nevertheless, the Board will consider all of the veteran's 
lumbar symptoms and characteristics of the spine disability, 
because none of the evidence separated the symptoms 
associated with low back strain from the symptoms associated 
with degenerative disc disease.

In February 1994, the veteran underwent VA examination.  He 
complained of low back pain that radiated to his left leg and 
toes.  He had associated numbness.  On examination, right 
lateral bending was to 25 degrees, left lateral bending was 
to 15 degrees, extension was to 5 degrees, forward flexion 
was to 75 degrees, right and left rotation were to 20 
degrees.  There was no paravertebral lumbar muscle spasm 
felt.  The diagnosis was mild degenerative arthritis of the 
lumbar spine.

In May 1998, the veteran underwent VA examination.  He 
complained of pain in the lumbosacral spine.  There was no 
evidence of muscle spasm.  Forward flexion was to 90 degrees.  
The rest of his motion of the lumbosacral spine was normal.

In July 2004, the veteran underwent VA examination.  A 
previous MRI revealed mild degenerative disc disease.  He 
reported daily pain that was relieved by bed rest or sitting 
for a few minutes.  On examination, he had flexion to 90 
degrees, extension to 20 degrees, right and left bending to 
20 degrees, and rotation to 45 degrees.  There was no 
evidence of muscle spasm, weakness, fatigue, or 
incoordination on range of motion.  The examiner found it 
difficult to relate the veteran's mild degenerative disc 
disease of the lumbar spine to his service.  He had no 
traumatic injury in service.  He did indicate he could stand 
for no more than five or ten minutes before pain began.

In October 2007, the veteran underwent VA examination.  He 
indicated that as long as he was sitting, he had no back 
pain.  If he stood for five minutes or did any bending, he 
developed pain.  When he had this pain, he developed numbness 
in his left leg.  He did not use a back brace.  On 
examination, there was no spasm or tenderness.  Flexion is to 
60 degrees, extension is to 30 degrees, lateral bending is to 
20 degrees, and rotation is to 10 degrees.  Following 
repeated bending, the veteran was then able to flex to 80 
degrees.  All other ranges of motion remained the same.  The 
examiner concluded that there was no objective evidence of 
intervertebral disc syndrome.  There was no evidence of 
radiculopathy.  The diagnoses were lumbar strain in service 
and lumbar spine degenerative joint disease, not likely 
caused by lumbar strain in service.  The examiner opined that 
the veteran's service-connected low back strain had not 
caused any amount of lumbosacral degenerative disc disease.  
Such disease can be explained by age and body habitus.  There 
was no neurologic impairment attributable to the veteran's 
service-connected low back strain.


Prior to September 2003

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

The evidence shows that in October 2007, the veteran's 
flexion was limited to 60 degrees.  In addition, his lateral 
bending and rotation were limited to 20 degrees and 10 
degrees, respectively.  The Board finds that this 
approximates moderate limitation of motion of the lumbar 
spine, such that a 20 percent disability rating is warranted 
under the criteria of Diagnostic Code 5292, in effect prior 
to September 26, 2003.  Such an increase is therefore 
granted.

A higher rating is not warranted under the criteria in effect 
prior to September 26, 2003, because the evidence shows the 
veteran never demonstrated severe limitation of motion of the 
lumbar spine.  At most, the veteran's flexion was limited 
only to 60 degrees.  Furthermore, he maintained at least 10 
degrees of rotation and 20 degrees of lateral bending.  At 
its most limited, extension was to 5 degrees.  This 
approximates moderate limitation of motion and no more.  
Therefore, the Board finds that an additional increase to a 
40 percent rating is not warranted under the criteria of 
Diagnostic Code 5292.

Furthermore, a 40 percent rating is not warranted under 
Diagnostic Code 5295, because the evidence shows the veteran 
never demonstrated severe lumbosacral strain.  The evidence 
shows he never experienced listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, an increase 
under this Diagnostic Code is not warranted.


Effective September 2003

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, the combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a.

Evaluating the veteran's disability under the revised 
criteria, the Board finds that an evaluation of 40 percent is 
not warranted because the competent evidence of record 
indicates the veteran's forward flexion of the thoracolumbar 
spine was never limited to 30 degrees or less.  The Board has 
fully considered the guidance of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, neither the lay nor 
medical evidence suggests the functional equivalent of severe 
limitation of motion or the functional equivalent of flexion 
limited to 30 degrees or less due to any factor, include 
pain, weakness, or excess fatigability.  Rather the evidence 
clearly demonstrates that his functional flexion has always 
been better than 30 degrees.  Additionally, he was never 
diagnosed with ankylosis of his thoracolumbar spine or 
complained of an inability to move any portion of his spine.  
Therefore, an increase to a 20 percent rating is not 
warranted under the revised criteria for evaluating spine 
disabilities.  In addition, while the veteran complained of 
some numbness and tingling in his lower extremities, he was 
never diagnosed with any neurologic abnormalities.


Conclusion

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

As discussed above, both the old and new regulations for 
evaluating the veteran's spine disability have been 
considered by the Board in this case, because of the 
amendments which occurred during the pendency of the 
veteran's claim.  In this case, the Board found that applying 
the old criteria resulted in the highest possible evaluations 
for the veteran.  In any future claims and adjudications, the 
RO will apply only the amended rating criteria, and will 
consider evidence developed after the present claim.


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.

Service connection for chronic fatigue syndrome is denied.

A 20 percent evaluation for low back strain is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


